Citation Nr: 0317844	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
myofascial back pain with concentric disc bulge, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increase initial evaluation for left 
knee tendonitis, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1996 to May 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Buffalo, New 
York.  In June 2000, the veteran's claims file was 
transferred to the Regional Office (RO) in San Juan, Puerto 
Rico. 

The Board notes that in the May 2000 rating decision, the RO 
granted service connected for hypertension and a left eye 
disability, both of which were assigned noncompensable 
evaluations.  The veteran submitted a timely notice of 
disagreement with regard to the assignment of the 
noncompensable evaluations. In a September 2001 rating 
decision, the RO increased the evaluation for hypertension to 
10 percent.  In an October 2001 substantive appeal (Form 9), 
the veteran indicated that he wished to withdraw his appeal 
with regard to higher evaluations for his service-connected 
hypertension and left eye disability.  Accordingly, the Board 
notes that the issues of increased evaluations for 
hypertension and a left eye disability are not currently in 
appellate status and will not be addressed herein.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. 5107.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that while the RO 
issued a letter in May 2001, the veteran has not been fully 
advised of what information and medical or lay evidence, not 
previously submitted, is necessary to substantiate the 
veteran's claims.  Furthermore, the RO has not notified the 
veteran of which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  A remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA. 

With respect to the veteran's claim for an increased initial 
evaluation for myofascial back pain with concentric disc 
bulge, the Board notes that the medical evidence of record is 
inadequate to properly evaluate the veteran's disorder.  In a 
March 2000 VA examination, the veteran complained of low back 
muscle spasms without any neurological symptoms related to 
the back pain.  He was diagnosed with low back pain/spasms.  
In a subsequent February 2001 VA outpatient treatment record, 
it was noted that a lumbosacral CT scan revealed a mild 
concentric disc bulge at L4-L5 and L5-S1 levels.  
Furthermore, in a May 2001 VA orthopedic examination, the 
veteran complained of low back pain with radiating pain to 
the right leg posteriorly down to his heel and of a burning 
sensation in both feet.  The diagnosis was myofascial back 
pain.  Based on the May 2001 examination findings, it is 
unclear whether the veteran is suffering from intervertebral 
disc syndrome.  The Board finds that further testing is 
necessary to provide a description of all the relevant 
symptomatology necessary for assigning ratings under the 
respective diagnostic codes for rating low back disabilities.  

Furthermore, the Board notes that with regard to the issues 
on appeal, the veteran has indicated that he has received 
medical treatment at the San Juan VA Medical Center (VAMC) 
since August 2000 to the present time.  It does not appear 
that a complete set of these records has been obtained.  

As the veteran has appealed the initial ratings assigned, VA 
must evaluate these disabilities based on all the evidence of 
record; and may assign separate ratings for 


separate periods of time based on facts found; a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999). 

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain and 
associate with the claims folder all 
records of medical treatment pertaining 
to the veteran from the VAMC in San Juan, 
Puerto from August 2000 to the present.  
Any negative responses should be 
associated with the claims folder.

2.  With respect to the VCAA, the RO 
should take appropriate action in this 
case to comply with the notice and duty 
to assist provisions of 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002), to include with regard to the one-
year period for receipt of additional 
evidence in accordance with the holdings 
of Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of his low back 
disability.  The claims file should be 
provided to the examiner for review prior 
to the examination.  All indicated tests 
and studies should be performed.  The 
examiner should identify all orthopedic 
and all neurologic manifestations of the 
service-connected low back disability and 
note whether the veteran has had 
incapacitating episodes of intervertebral 
disc syndrome over the past 12 months.  
If so, the examiner should note the total 
duration of such episodes during the past 
12 months.  The examiner should also 
perform tests of joint motion against 
varying resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use of the lumbar 
spine should be described.  The examiner 
should be requested to identify any 
objective evidence of pain and all 
functional loss of the lumbar spine due 
to pain.  The examiner should 
specifically indicate the range of lumbar 
spine motion performed without pain and 
the range of motion accompanied by pain.  
This examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the lumbar spine on repeated use or 
during flare-ups, and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected lumbar spine 
disability on the veteran's ability to 
work.  Reasons and bases for all opinions 
expressed should be provided.  The 
rationale for all opinions expressed 
should be explained.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims.  The 
RO should consider application of 38 
C.F.R. § 4.71a, Diagnostic Code 5292 
regarding limitation of motion of the 
lumbar spine, 38 C.F.R. § 4.40 regarding 
functional loss due to pain, and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
must also consider application of 38 
C.F.R. § 4.71a, Diagnostic Code 5293 
regarding intervertebral disc syndrome.  
If Diagnostic Code 5293 is applicable, 
for the period prior to September 23, 
2002, the increased rating claim should 
be considered only with respect to the 
former criteria for rating intervertebral 
disc syndrome.  See VAOGCPREC 3-2000.  
For the period from September 23, 2002, 
the RO must consider both the former 
rating criteria for the evaluation of 
intervertebral disc syndrome (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002)), and the 
current schedular criteria for rating 
intervertebral disc syndrome (38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective 
from September 23, 2002)), and rate the 
veteran's disability by reference to 
whichever schedular criteria is more 
favorable to him.  The RO must also take 
into consideration the applicability of 
staged ratings.  See Fenderson.  The RO 
should consider whether the case should 
be forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  

6.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative (if any) should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case must recite all the 
applicable laws and regulations, 
including those pertaining to the VCAA 
and both the current and former versions 
of 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




